Title: From John Adams to John Quincy Adams, 24 December 1813
From: Adams, John
To: Adams, John Quincy



Dr Sir.
Quincy Dec. 24. 1813

If you were in any spot between New Orleans and Passamaquoddy I should write you every day, if I could. But the communication now is so uncertain and so dangerous that I never write without fear of hurting you or the Public.
You, almost from your Cradle, and I from 16 years of Age have been Heluones Librorum. We have hunted Books in Boston, in Bourdeaux in Paris in Nantes L’Orient and Brest; in Amsterdam, The Hague and Leyden, in London Berlin and Petersburg. But I think neither of us can boast of much discriminating Judgment in our Choice. We have many good Books: but thousands that are comparatively worth very little. I once bought Muratori, and Byzantine Historians, at the same shop, where I might have had Fabricius. I would now give more for Fabricius, than for all of them. I have bought Smollets and Humes and Rapins and Tyrrels &c &c. &c I would now give all of them for Rymers Fœdera. I would now give more for the Parliamentary History, and the Debates in Parliament, than for hundreds of Volumes of English and French and Dutch and German Trash. I was taught and practised at the Barr, the Precept “Petere Fontes”; but how I forgot it, in my Travels and You in yours I know not.
I perceive my son that you are a great Student in the Bible: I know you have been a long time; perhaps all your Life. But have you studied the Canon of Scriptures? its History? its Evidence? its Authority? In what sense do you understand the Inspiration, the Infallibility, and the Sanctity of the Books of the old and New Testament? How far do you believe them inspired? and how far not? Have you considered what is to be understood in a litteral Sense, and what in a figurative? What is History? and what is Allegory? Have you read Lardner and Jones? Have you considered the Darkness of the 3 first Centuries and the false Light of all that followed? Do you believe Solomons Song, the Apocalypse and St. Jude to be cannonical inspired and infallible.
I wish you procure the Books I have mentioned for your future Use.
I have a million more things to say. But Our liberal Christians and biblical Criticks are Setting up Alexander Hamilton Fisher Ames and Theophylus Parsons, as great Authorities in Support of Christianity. I dare say that not one of three knew more of the Argument than they did of Shastaism, Lamaism, or Mahommedism Koranism.
A.